 87319 NLRB No. 17IRON WORKERS LOCAL 207 (STEEL ERECTING CONTRACTORS)1Thomas Sawyer filed the charge as vice president and on behalfof the Association, further identified below.Bridge, Structural and Assn. of Eastern Ohio &Western Pennsylvania, see Iron Workers Local
207 (Steel Erecting Contractors) Ornamental
Iron Workers of Local No. 207 of the Inter-
national Association of Bridge, Structural and
Ornamental Iron Workers (Steel Erecting Con-
tractors Chapter of the Builders Association of
Eastern Ohio and Western Pennsylvania) andThomas Sawyer. Case 8±CB±7613September 29, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEUpon a charge filed by Thomas Sawyer1on Decem-ber 21, 1993, against Bridge, Structural and Ornamen-
tal Iron Workers of Local No. 207 of the International
Association of Bridge, Structural and Ornamental Iron
Workers (the Respondent), the General Counsel of the
National Labor Relations Board issued a complaint and
notice of hearing on March 14, 1994.The complaint alleges that the Respondent violatedSection 8(b)(3) of the Act by failing and refusing since
about July 1, 1993, to provide the Steel Erecting Con-
tractors Chapter of the Builders Association of Eastern
Ohio and Western Pennsylvania (the Association) with
the names of apprentices employed by Association
members and other signatories to the 1991±1994 col-
lective-bargaining agreement between the Respondent
and the Association, as well as their hours of work,
wages paid to them, and the identities of the contrac-
tors employing them. The complaint alleges that the
Association has verbally requested the Respondent to
furnish it with such information since about July 1,
1993, and that the requested information is necessary
for and relevant to the Association's ability to police
the terms of its contract with the Respondent, as well
as the terms of the Ironworkers Joint Apprenticeship
Training Program, which was established and main-
tained pursuant to terms set forth in the current collec-
tive-bargaining agreement.On June 17, 1994, the Respondent, the ChargingParty, and the General Counsel (collectively the par-
ties) jointly filed a motion to transfer proceeding to the
Board and a stipulation of facts. The parties agreed
that the stipulation of facts and attached exhibits, in-
cluding the charge, the complaint, and the answer to
the complaint, constitute the entire record in this case,
and that no oral testimony is necessary or desired by
any of the parties. The parties further stipulated that
they waived a hearing before an administrative law
judge, and the making of findings of fact and conclu-
sions of law and the issuance of a decision by a judge,and that they desired to submit this case directly to theBoard for findings of fact, conclusions of law, and the
issuance of an order by the Board.On August 17, 1994, the Board issued an order con-ditionally approving the stipulation, granting the mo-
tion, and transferring the proceeding to the Board.
Thereafter, the condition for approval of the stipulation
(submission of a missing page of an exhibit attached
to the stipulation) was satisfied, and the parties filed
briefs.The Board has delegated its authority in this pro-ceeding to a three-member panel.On the basis of the record and the briefs, the Boardmakes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Association has been anorganization composed of various employers engaged
in structural steel erection, including T.Bruce Camp-

bell Construction Co., Inc., J.J. Connor Co., Inc., Fer-

guson Steel Erection, Inc., and Connell Steel Erectors,
Inc. (Connell).At all material times, Connell, an Ohio corporationwith an office and place of business in Youngstown,
Ohio, has been engaged in the erection of structural
steel. Annually, in conducting these business oper-
ations, Connell performs services valued in excess of
$50,000 in States other than the State of Ohio.At all material times, Connell and the Associationhave been engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act. At all material
times, the Respondent has been a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. Stipulated FactsThe parties stipulated that the following employeesof the employer members of the Association constitute
a unit (the unit) appropriate for the purposes of collec-
tive bargaining within the meaning of Section 9(b) of
the Act:All journeymen and apprentices performingironwork within the Ohio counties of Trumbull,
Mahoning, and Columbiana, and the Pennsylvania
counties of Mercer, and Lawrence, but excluding
all office clerical employees and professional em-
ployees, guards and supervisors as defined in the
Act and all other employees.Over the past several decades, the Respondent en-tered into a series of collective-bargaining agreements
with the Association. The most recent such agreement
(the collective-bargaining agreement) was effective by
its terms from June 1, 1991, to June 1, 1994. The par-VerDate 12-JAN-9908:38 Jul 28, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31917apps04PsN: apps04
 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Apprenticeship Standards for Mahoning Valley Structural Iron-workers Joint Apprenticeship Committee, comprised of an equal
number of employer and union representatives.3All subsequent dates are 1993, unless otherwise stated.ties stipulated that in these collective-bargaining agree-ments, including the current one, the Association and
its member employers granted recognition to the Re-
spondent as the exclusive collective-bargaining rep-
resentative of the unit, and the Respondent has been
recognized as such representative by the Association
without regard to whether the majority status of the
Respondent had ever been established under the provi-
sions of Section 9(a) of the Act. Based on the parties'
stipulation, we find that for the period from June 1,
1991, to June 1, 1994, the Respondent has been the
limited exclusive collective-bargaining representative
of the unit.Pursuant to the collective-bargaining agreement, theRespondent and the Association are also parties to the
Agreement and Declaration of Trust of Mahoning Val-
ley Structural Ironworkers Joint Apprenticeship Fund
(Declaration of Trust). This document sets forth the
terms governing the apprenticeship fund and the com-
mittee that administers the apprenticeship program.2The committee has established standards and rules for
apprentices.The collective-bargaining agreement contains severalprovisions relevant to the instant dispute. Article 46
sets forth the wage rates for journeymen, and the
fringe benefit rates for journeymen and apprentices
based on hours worked or paid. Article 51 sets forth
the apprentice wage rates as a percentage of the jour-
neymen rate dependent on the apprentice's years of
service. Article 1 states in pertinent part as follows:The parties hereby declare their mutual objec-tive to be that of achieving and maintaining uni-
form and acceptable standards of employment to
benefit members of the trade and to build a res-
ervoir of competent and efficient journeymen. The
parties state such objective to be basic to the con-
sideration for this agreement. The Union thereforeagrees to insist the enforcement of this agreement
with respect to any contractor or employer who is
not a member of the above Chapter but who hires
members of the Union or employees working at
the trade within the jurisdictional area of this
agreement and the Union further agrees to obtain
from each such contractor or employer a signed
copy of this agreement for the files of the chapter.[Emphasis added.]Since about July 1, 1993,3the Association has ver-bally requested that the Respondent furnish it with the
following information: (1) the names of apprentices
employed by Association members and other employ-
ers either signatory to or bound by the collective-bar-gaining agreement; (2) the apprentices' hours of work;(3) the wages paid to them; and (4) the identities of
the contractors which employed them. This information
was requested in whatever form available, including an
Average Hourly Wage Report concerning apprentices
furnished to the Respondent by First Benefits, the en-
tity which administers the health and welfare, pension,
and other benefit funds under the collective-bargaining
agreement. The report is compiled by First Benefits for
the Respondent from information provided to First
Benefits on Monthly Fringe Benefit Report forms by
the approximately 25 Association members who have
signed the collective-bargaining agreement, and by
other employers who are either signatory to or bound
by the terms of the collective-bargaining agreement.Prior to July 1, the Respondent provided the Asso-ciation with the Average Hourly Wage Report on a
monthly basis. Since about July 1, the Respondent has
failed and refused to furnish the Association with the
above-specified information. On or about December 1
however, the Respondent offered to provide the Asso-
ciation with all of the above-specified information, ex-
cept for the wages paid to apprentices and dues remit-
ted on their behalf by the employers. The Association
responded by stating that the Respondent's offer was
unsatisfactory because it did not include agreement to
provide specific information concerning apprenticeship
wages. The Association has not attempted to secure
this information from its members and asserts that it
has no ability to secure such information from non-
members.B. Contentions of the Parties1. The Association's contentionsa. Contained in the stipulationThe parties stipulated that the Association assertsthat the information sought by it is necessary to police
the collective-bargaining agreement for the following
reasons, among others:(1) The wage and hour information requested is rel-evant to the Association's interest in policing the Re-
spondent's agreement to insist on the enforcement of
contractual terms with respect to nonmember employ-
ers, as provided in article 1 of the collective-bargaining
agreement.(2) Article 51 of the collective-bargaining agreementprovides for an apprentice rate set at a percentage of
the journeyman rate dependent on the apprentice's
years of experience. The Association has an interest in
insuring that its members are not forced to pay more
than proper wages for apprentices. Furthermore, Asso-
ciation members are interested in making sure that
nonmembers are adhering to the schedule, to avoid acompetitive disadvantage.VerDate 12-JAN-9908:38 Jul 28, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31917apps04PsN: apps04
 89IRON WORKERS LOCAL 207 (STEEL ERECTING CONTRACTORS)4Citing Chicago Typographical Union 16 (Chicago Sun-Times),296 NLRB 180 (1989).(3) In the interest of continuing work and customergood will, the Association is entitled to rely on the Re-
spondent's assurances concerning wage rates so that
the Respondent's members are paid commensurate
with their experience. Preservation of the integrity of
work done by the craftsmen insures more work for As-
sociation members and, thus, the Respondent's mem-
bers.(4) Because fringe benefits are dependent on actualwages paid or hours worked, the Association has an
interest in policing fringe benefit rates as well, so that
no competitive advantage is given to nonmember con-
tractors or no competitive disadvantages are imposed
on members of the Association.(5) Wage and hour information requested by the As-sociation is relevant to the Association's interest in po-
licing the rules and standards of the Joint Apprentice-
ship Program, because the progression of apprentices
to the status of journeymen is dependent on hours of
work in the trade.b. Contained in its briefIn its brief, the Association asserts, with citation tosupporting authorities, that a labor organization's duty
to furnish information is parallel to that of an em-
ployer, which the Association states is the obligation
to furnish relevant information to enable a labor orga-
nization to carry out its duties as a bargaining rep-
resentative. The Association asserts that wage and re-
lated information is presumptively relevant, and must
be provided on request, even absent a showing of spe-
cific relevance and without regard to the immediate re-
lationship of the requested information to contract ad-
ministration. The Association further asserts that it has,
in any event, established specific reasons for why the
requested information is necessary for the Association
to carry out its duties as a bargaining representative,
as set forth in the stipulation.The Association also endorses the General Counsel'sargument that article 1 of the collective-bargaining
agreement is the functional equivalent of a ``most fa-
vored nations'' provision, and that a union has an obli-
gation to provide an employer's association with a
wide variety of information relating to enforcement of
such a clause. The Association further asserts that
``most favored nations'' clauses create a duty on the
part of the union to provide information concerning
wages, hours, and terms and conditions of employment
of the employees of other employers.4The Association argues that the Respondent's de-fenses should be rejected. In regard to the Respond-ent's contention that the Association would in turn fur-
nish the information to the Joint Apprenticeship Com-
mittee that administers the apprenticeship program, theAssociation argues that such actions taken by employ-ers to police collective-bargaining agreements are pre-
cisely the relevant considerations which support a re-quest for information such as the Association has made
here. The Association also argues that the Respond-
ent's defense that the requested information is propri-
etary should be rejected, on the grounds that the Re-
spondent continually provided the requested informa-
tion to the Association prior to July 1; the information
was requested in whatever form available; it is pre-
sumptively relevant; and there is no indication that the
Association would misuse the information. Finally, the
Association argues that the fact that the Respondent
has the requested information in its possession, in the
form of the Average Hourly Wage Report, defeats any
contention by the Respondent that the Association
should look elsewhere to obtain the information.2. The Respondent's contentionsa. Contained in the stipulationThe parties stipulated that the Respondent assertsthat it failed and refused to furnish the Association
with the information requested in part because the Re-
spondent believed that the Association would in turn
furnish that information to the committee which ad-
ministers the apprenticeship program. The Respondent
further asserts that it believed that the committee,
which in the past had taken action against certain ap-
prentices under the apprenticeship standards and rules
by requiring certain apprentices to relinquish com-
pensation received over and above the wage rate speci-
fied in the collective-bargaining agreement for appren-
tices, would take similar action against apprentices
based on the information requested by the Association.The Respondent also asserts that the informationsought from it by the Association is solely intended to
be used for the purpose of enforcing the standards and
rules for apprentices and, in particular, to determine
whether or not disciplinary action is warranted against
any apprentice who has received more than the hourly
wage specified under the collective-bargaining agree-
ment for apprentices. The Respondent further asserts
that the information sought by the Association, con-
cerning the gross hourly wages of apprentices, is infor-
mation which is solely relevant and proprietary to the
Respondent for the purpose of determining the accu-
racy of the amount of dues being remitted to the Re-
spondent by the employers pursuant to the collective-
bargaining agreement and that, if provided to the Asso-
ciation, it would furnish to the Association information
concerning dues income received by the Respondent.b. Contained in its briefIn its brief, the Respondent asserts, with citation tosupporting authorities, that the Association has failedVerDate 12-JAN-9908:38 Jul 28, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31917apps04PsN: apps04
 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Citing Teamsters Local 272 (Metropolitan Garage), 308 NLRB1132 (1992); Electrical Workers IBEW Local 1186 (Pacific Elec-trical Contractors), 264 NLRB 712 (1982).6East Tennessee Baptist Hospital, 304 NLRB 872, 883 (1991),enfd. in pertinent part 6 F.3d 1139 (6th Cir. 1993).7Teamsters Local 921 (San Francisco Newspaper), 309 NLRB901, 904 (1992); Service Employees Local 144 (Jamaica Hospital),297 NLRB 1001, 1003 (1990); Detroit Newspaper Printing &Graphic Communications Union Local 13 (Oakland Press), 233NLRB 994, 996 (1977), enfd. 598 F.2d 267 (D.C. Cir. 1979). See
also Machinists Lodge 78 (Square D Co.), 224 NLRB 111 (1976).to establish that it needs the requested information forcontract enforcement purposes, in the absence of a
showing that the Association, or any member, or any
nonmember has raised a claim that the rates paid to
some apprentices are not consistent with the contract
or that any member or nonmember is being required
by any employee or the Respondent to pay apprentices
beyond the rate required under the collective-bargain-
ing agreement.The Respondent further asserts that the apprentice-ship program is an entity separate and apart from the
Respondent and the Association, established under
Section 302(c)(5) of the Act, and governed by the
Declaration of Trust, which is jointly administered by
Respondent and Association representatives. The Re-
spondent contends that if the need to obtain the infor-
mation is to determine whether the apprentices' wages
are contrary to the rules and standards of the joint ap-
prenticeship program, enforcement of those rules and
standards would be the function not of the Association,
but rather of the apprenticeship program's committee
of trustees, and thus the apprenticeship program, not
the Association, must seek the information in question.The Respondent also asserts that the requested infor-mation is available to the Association from sources
other than the RespondentÐspecifically, the Associa-
tion's approximately 25 members, as well as non-
members, or even from First Benefits itself. Finally,
the Respondent asserts that the requested information
is confidential and proprietary because the Association
could easily calculate from gross hourly wage figures
the amount of dues the Respondent is receiving from
each employee.3. The General Counsel's contentionsIn his brief, the General Counsel asserts, with cita-tion to supporting authorities, (1) that a union's duty
to provide information to an employer with which it
has a collective-bargaining agreement is the same as
the duty of an employer to provide information to a
union with which it has a collective-bargaining agree-
ment, and (2) that information regarding employees'
names and wages/benefits must be provided on request
even absent a showing of specific relevance. The Gen-
eral Counsel contends that, in any event, the requested
information is clearly relevant to a variety of contrac-
tual enforcement issues: (1) the Association's interest
in insuring that proper apprentice wage rates are being
paid and that there is compliance with the terms of the
collective-bargaining agreement; and (2) the Associa-
tion's interest in insuring that the Respondent is living
up to its commitments under article 1 of the collective-
bargaining agreement in regard to apprentices not
working for Association members. In this latter regard,
the General Counsel contends that article 1 is akin to
a ``most favored nations'' clause, and that a union hasan obligation to provide an employer association witha wide variety of information relating to enforcement
of such a clause.5The General Counsel concedes the accuracy of theRespondent's claim that the Association will use the
requested information to enforce apprentice rates and
standards. But the General Counsel argues that this
claim must also be rejected as grounds for not provid-
ing the Association with the information, because po-
licing the collective-bargaining agreement and the ap-
prentice program arising under it is a legitimate use of
the information.The General Counsel also argues against the Re-spondent's claim that the Association is not entitled to
receive the information from the Respondent because
it can obtain it from its members or from First Benefits
itself. The General Counsel argues that ``asking the as-
sociation to poll its members is as ludicrous as sug-
gesting that a union could poll its employee members
about wage rates.'' The General Counsel further argues
that there is nothing in the stipulation that provides a
basis for the Respondent's assertion that First Benefits
would respond favorably to such a request. Finally, the
General Counsel argues that the Respondent's con-
fidentiality/proprietary argument should be rejected, on
the grounds that the requested information contains no
dues amounts, that the Respondent formerly provided
the information for the Association, and that the Re-
spondent's assertion that dues amounts could be cal-
culated is too remote and speculative to support a
claim of confidentiality.C. Analysis and Conclusions1. Applicable principlesAn employer has a duty to provide to a union, onrequest, information that is relevant to the collective-
bargaining relationship between the employer and the
union and which is reasonably necessary for the
union's performance of its function as bargaining rep-
resentative.6Conversely, a union's duty to furnish suchrelevant and necessary information to an employer is
commensurate with and parallel to an employer's duty
to furnish it to a union.7Information about terms and conditions of employ-ment of bargaining unit employees is presumptively
relevant and must be provided on request, withoutVerDate 12-JAN-9908:38 Jul 28, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31917apps04PsN: apps04
 91IRON WORKERS LOCAL 207 (STEEL ERECTING CONTRACTORS)8See Circuit-Wise, Inc., 308 NLRB 1091, 1097 (1992) (names);Patriot-News Co., 308 NLRB 1296, 1297 (1992) (wages), enfd.mem. 5 F.3d 1490 (3d Cir. 1993).9Ohio Power Co., 216 NLRB 987, 991 (1975), enfd. 531 F.2d1381 (6th Cir. 1976).10NLRB v. Acme Industrial Co., 385 U.S. 432, 437 (1967).11New York Times Co., 265 NLRB 353 (1982); Kroger Co., 226NLRB 512, 513 (1976).12Circuit-Wise, Inc., supra; Patriot-News Co., supra.13See East Tennessee Baptist Hospital, 304 NLRB 872, 884(1991); Globe Stores, 227 NLRB 1251 (1977).14We note that the Respondent provided the Association with theinformation requested on a regular monthly basis prior to July 1,
1993Ðwith no evident or asserted improper effects on the Respond-
ent.15New York Times Co., supra; Kroger Co., supra. See PlasterersLocal 346 (Brawner Plastering), 273 NLRB 1143 (1984).16See Service Employees Local 144 (Jamaica Hospital), 297NLRB 1001, 1003 (1990).need on the part of the requesting party to establishspecific relevance or particular necessity.8Requests forinformation relating to persons outside the bargaining
unit require a special demonstration of relevance.9Thestandard to be applied in determining the relevance of
information relating to nonunit employees is, however,
a liberal ``discovery type standard.''10And generally,a party's right to receive information from another
party is not defeated merely because the requesting
party may acquire the information through an inde-
pendent investigation or from some other source.112. ConclusionsApplying the above principles to the facts of thiscase, we find that insofar as the Association's inquiry
pertains to unit employees (i.e., employees of the As-
sociation's member employers), the apprentice wage
and employment information sought is presumptively
relevant to the Association's proper performance of its
duties under the collective-bargaining agreement.12Insofar as the information request pertains to em-ployees outside the bargaining unit (i.e., employees of
non-Association employers who are nevertheless signa-
tory to or bound by the collective-bargaining agree-
ment), we find that the specific provisions of the par-
ties' collective-bargaining agreement establish the rel-
evance of the Association's inquiry. Under article 1,
the Respondent is obligated to insist on the enforce-
ment of contractual terms with respect to non-Associa-
tion employers. Two such contractual terms are articles
46 and 51, specifying the fringe benefits and wages
rates apprentices are to be paid. The Association is
reasonably entitled to monitor the Respondent's com-
pliance with the above obligations so that the Associa-
tion may attempt to ensure that non-Association em-
ployers and contractors are not obtaining a competitive
advantage by paying apprentices less than contractual
wage rates or benefit amounts.13Turning to the Respondent's defenses, we find nomerit in the Respondent's argument that it is privileged
to refuse to provide the Association with the requested
information because it fears that the Association will
in turn pass that information on to the joint committee
that administers the joint apprenticeship training pro-
gram. There is no evidence that that committee has
acted improperly on such information that has beenprovided to it in the past, and no evidence to indicatethat it will do so in the future.We are equally unpersuaded by the Respondent's as-sertion that the requested information concerning gross
hourly wages of apprentices is ``solely relevant and
proprietary to the Respondent'' (emphasis added) for
the purpose of determining the accuracy of the amount
of dues being remitted to the Respondent, on the as-
serted grounds that if this information is provided to
the Association, it would ``furnish to the Association
information concerning dues income received by the
Respondent.'' Here again, we find that the presumptive
and established relevance of the requested information
to the Association far outweighs the Respondent's un-
defined and unsupported concern about any effect on
the Respondent resulting from the Association being in
a position to attempt to calculate the Respondent's in-
come from dues paid by the apprentices.14Finally, we reject the Respondent's argument in itsbrief that it is privileged to refuse to provide the Asso-
ciation with the requested information because the in-
formation is assertedly available to the Association
from its own members and from non-members, from
First Benefits, or from the apprentices themselves. As
noted above, in circumstances such as these, a party is
not obligated to use outside sources, even if readily
available, to obtain relevant information already in the
possession of the other party.15The requesting party isentitled to receive such information directly from the
other party.16Accordingly, in light of all of the above consider-ations, we conclude that the Respondent has violated
Section 8(b)(3) of the Act as alleged by failing and re-
fusing to provide the Association with the requested
information.CONCLUSIONSOF
LAW1. The Association and Connell at all material timeshave been engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.2. The Respondent at all material times has been alabor organization within the meaning of Section 2(5)
of the Act.3. By failing and refusing to supply the Associationwith the information it requested since about July 1,
1993 (i.e., the names of apprentices employed by As-
sociation members and other employers who are either
signatory to or bound by the parties' June 1, 1991±
June 1, 1994 collective-bargaining agreement; theVerDate 12-JAN-9908:38 Jul 28, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31917apps04PsN: apps04
 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''hours worked by and wages paid to the apprentices;and the identities of the contractors that employed
them), the Respondent has violated Section 8(b)(3) of
the Act.4. The above unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section
8(b)(3) of the Act, we shall order it to cease and desist
and to take certain affirmative action designed to effec-
tuate the policies of the Act.ORDERThe National Labor Relations Board orders that theRespondent, Bridge, Structural and Ornamental Iron
Workers of Local No. 207 of the International Asso-
ciation of Bridge, Structural and Ornamental Iron
Workers, Youngstown, Ohio, its officers, agents, and
representatives, shall1. Cease and desist from
(a) Failing and refusing to provide the Associationwith the information it requested since about July 1,
1993 (i.e., the names of apprentices employed by As-
sociation members and other employers who are either
signatory to or bound by the parties' June 1, 1991±
June 1, 1994 collective-bargaining agreement; thehours worked by and wages paid to the apprentices;
and the identities of the contractors which employed
them).(b) In any like or related manner engaging in con-duct in derogation of its statutory duty to bargain in
good faith.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, furnish the Association with the in-formation specified in paragraph 1(a) of this Order,
above.(b) Post at its office and meeting halls copies of theattached notice marked ``Appendix.''17Copies of thenotice, on forms provided by the Regional Director for
Region 8, after being signed by the Respondent's au-thorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to members are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Deliver to the Regional Director for Region 8signed copies of the notice in sufficient number for
posting by the Association at its premises, if it wishes,
and by the Association's employer members at their
premises, if they wish, in all places where notices to
employees are customarily posted.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail or refuse to provide the SteelErecting Contractors Chapter of the Builders Associa-
tion of Eastern Ohio and Western Pennsylvania, on its
request, with the names of apprentices employed by
Association members and other employers who are ei-
ther signatory to or bound by our June 1, 1991±June
1, 1994 collective-bargaining agreement with the Asso-
ciation; the hours worked by and wages paid to those
apprentices; and the identities of the contractors which
employed them.WEWILLNOT
in any like or related manner engagein conduct in derogation of our statutory duty to bar-
gain in good faith.WEWILL
, on request, provide the Association withthe above information.BRIDGE, STRUCTURALAND
ORNAMEN-TALIRONWORKERSOF
LOCALNO. 207OFTHE
INTERNATIONALASSOCIATIONOFBRIDGE, STRUCTURALAND
ORNA-MENTALIRONWORKERSVerDate 12-JAN-9908:38 Jul 28, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31917apps04PsN: apps04
